PER CURIAM.
The employer/carrier appeal a compensation order awarding wage loss benefits, contending that the claimant’s wage loss was not a result of her compensable injury. We affirm in part and reverse in part.
There was competent substantial evidence that the claimant’s inability to perform the work offered her from October 22, 1982, through December 12, 1982, was the result of her industrial injury. Accordingly, the award of wage loss benefits for the period October 22, 1982, through December 12, 1982, less credit for unemployment compensation benefits paid during this period, is affirmed.
There is no competent substantial evidence that the wage loss benefits awarded from May 28, 1982, through September 27, 1982, and January 1, 1983, through April 7, 1983, were a result of the claimant’s industrial accident. On the contrary, all of the evidence shows that claimant’s loss of wages during these periods was solely a result of economic conditions. Accordingly, the award of wage loss benefits from May 28, 1982, through September 27, 1982, and January 1, 1983, through April 7, 1983, is reversed. See D.L. Amici Company v. Jackson, 444 So.2d 978 (Fla. 1st DCA 1983); Citrus Central v. Parker, 423 So.2d 610 (Fla. 1st DCA 1982).
AFFIRMED in part and REVERSED in part.
SHIVERS, JOANOS and THOMPSON, JJ., concur.